United States Court of Appeals
                      For the First Circuit



No. 17-1952

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

              DENZEL CHISHOLM, a/k/a Den, a/k/a Din,

                      Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this Court, issued October 8, 2019, is amended
as follows:

     On page 33, line 3, change "manger" to "manager"




                              - 1 -